Colony of Rhode Island etc. At a Court of Vice Admiralty held at Newport in Said Colony, on Tuesday the 13a day of January A: D 1746 at Eleven a Clock A: M
Before the Honble Wm Strengthfield Esqr D. Judge
The Court being opened. The Petition of Elisha Johnson, with the Citation being read in Court. And the Court was adjourned untill further notice
15th day of Jany The Court was opened
Mr Bull adv° for the Petrs moved to the Court that Mr Dyre, give Security: which was done accordingly by Mr J. Honeyman Jur by Indorsing the Citation.
Mr Bull and Mr Ja: Honeyman Made their Pleas to the Merrits of the case.
The Petrs Cost and charges was lodged in Court Upon wh the Court was adjourned untill further notice
In considering the above appeal I find by the Records of this Court that the Appellant Obtained a Decree of sa Court against Charles Dyre for thirty Six pounds Ten Shillings Curry Money of the Old Tenor with Costs from which Decree the sa Dyre appealed to the High Court of Admiralty of Great Britain and the sa Dyre together with Thomas Potter, by One Bond on file in Court as a part of the Original case, appears to have Stipulated that the sa Dyre should effectually prosecute sa appeal within one year and on failure pay treble Cost as shall be awarded, And as the sum first decreed to the Appellant was not then paid, nor no Copys have been taken out of the Registers Office by sa Dyre or any other person in his behalf on thursday the 15a of January 1746 which is two years and three months from the date of sa Bond and it was likewise acknowledged by sa Dyres Advocate that no prosecution had been made at that time whereby according to sa Bond I apprehend the Appellant is Entitled at present to the Original Debt and Cost, Accordingly I Order and Decree that the sa Charles Dyre immediately pay unto Elisha Johnson the sum of thirty Six Pounds Ten Shillings being the Original Debt Also twenty pounds Eighteen Shillings for Attorneys fees Charges of the Exemplification and other Costs and damages Which sa Johnson appears to have Suffered in this Case and I further Decree that the sa Oharles Dyre pay unto sa Johnson the sum of seventeen pounds Charged by sa Johnson for Examining the Officer of the High Court of Admiralty upon the sa Johnson producing a Sufficient Voucher that the same hath been paid there. All the sa sums being of the Current money of the Old Tenor of this Colony and I also Decree that the sa Dyre pay the Costs of this Court, Jany 18a 1746 Wm Strengthfield